Citation Nr: 0912083	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-30 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1980 to 
April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1. By a July 1983 rating decision, the RO denied a claim of 
service connection for a back condition.

2. Evidence received since the July 1983 decision relates to 
an unestablished fact necessary to substantiate the claim of 
service connection, and it raises a reasonable possibility of 
substantiating the underlying claim.

3.  The Veteran does not have a low back disability that is 
attributable to his active military service.


CONCLUSIONS OF LAW

1.  A July 1983 rating decision, which denied the Veteran's 
claim of service connection for a back condition, is final.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 3.104, 19.129, 19.192 
(1983).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  The Veteran does not have a low back disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the petition to reopen the 
claim of service connection for a back condition.  Through a 
May 2006 notice letter, the Veteran and his representative 
were notified of the information and evidence needed to 
substantiate the underlying claim of service connection.  The 
letter notified the Veteran that his claim of service 
connection for a back condition was previously denied by a 
July 1983 decision.  The definition of new and material 
evidence was provided.  The Veteran was told that new and 
material evidence was needed to reopen the previously denied 
claim and that the new evidence had to pertain to the reason 
the claim was previously denied.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

Through the May 2006 notice letter, the RO notified the 
Veteran of the information and evidence needed to 
substantiate his claim.  By the May 2006 letter, the RO 
provided the Veteran with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board also 
finds that the May 2006 notice letter satisfies the statutory 
and regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
that letter, the RO notified the Veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency and that the RO would make reasonable efforts to 
obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letter requested the Veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his disability.  Consequently, a remand of 
this issue for further notification of how to substantiate 
the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Lexington VA Medical Center (VAMC), E-Town Neurosurgery, LLC, 
Rebound Orthopedics, Frankfort MRI Associates, Neurosurgery 
and Spine Specialists, Central Baptist Hospital, and the 
University of Kentucky Chandler Medical Center as treatment 
providers.  Available records from those facilities were 
obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Additionally, in June 1983 and October 2006, the Veteran was 
afforded VA examinations, the reports of which are of record.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

II.  New and Material Evidence

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim is the July 1983 RO decision.  For purposes of the new 
and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The evidence of record at the time of the July 1983 decision 
included the Veteran's service treatment records, personnel 
records, and statements by the Veteran.

In denying the claim in July 1983, the RO found that the 
evidence of record did not show a then-current diagnosis of a 
back disability.  The RO determined that low back defects 
shown by the record were constitutional or developmental in 
nature.  Consequently, in order for the claim to be reopened, 
new and material evidence must be received that pertains to 
the current diagnosis element of a service connection claim.

New evidence added to the record since the July 1983 decision 
includes:  records from the Social Security Administration; 
letters from E-Town Neurosurgery, LLC dated November 2007 and 
February 2009.  Treatment records from Rebound Orthopedics 
dated October 2003 to March 2005; records from Frankfort MRI 
Associates dated March 2005; treatment records from 
Neurosurgery and Spine Specialists dated December 2000 to 
April 2005; treatment records from Central Baptist Hospital 
dated August 2002 to March 2004; treatment records from the 
Lexington VAMC dated April 2006 to July 2008; and treatment 
records from the University of Kentucky Chandler Medical 
Center dated September 2005 to March 2006.

A review of the new evidence includes letters from E-Town 
Neurosurgery in which the physician opines that a thoracic 
cyst was caused by an in-service trauma.  It was noted that 
the veteran had a thoracic cyst and degenerative changes in 
the lumbar spine with disc bulging and facet arthropathy.

The Board finds that the letters from E-Town Neurosurgery 
constitute new and material evidence in connection with the 
Veteran's claim of service connection.  It is new because the 
evidence was not previously before VA decision makers.  It is 
also material because it is supporting evidence of the 
current diagnosis element of a service connection claim-the 
absence of which was the reason the claim was denied in the 
July 1983 decision.  Thus, the evidence relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the claim of service connection for a low back 
disability is reopened with the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

III.  Analysis

In an April 2006 statement, the Veteran contends that his low 
back disability is the result of an in-service injury.  
Specifically, in the April 2006 statement, the Veteran 
contends that, while in sniper training, he was positioned in 
a tree and, while descending from the tree, a branch broke 
causing him to land on his back across another fallen branch.  
In a November 2006 statement, the Veteran asserts that a 
battery box being used as part of the training hit him in the 
back of the head during the fall.  In addition, at the 
February 2009 hearing, the Veteran contends that he received 
frequent treatment for his back condition while in service.  
Hearing Transcript at 4.  Thus, the Veteran contends that 
service connection is warranted for a low back disability.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if the disease becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

A review of the Veteran's post-service medical records 
reveals that the Veteran has been treated for myelopathy.  A 
March 2005 magnetic resonance imaging (MRI) report from 
Frankfort MRI Associates indicates that the Veteran had a 
focal deformity of the spinal cord at T7 compatible with the 
presence of an arachnoid cyst.  An August 2005 MRI report 
from the University of Kentucky Chandler Medical Center 
indicates that the Veteran's spinal cord center was abnormal 
at T6-7 due to cord atrophy and/or myelomalacia that may be 
the result of ischemia, demyelination, or old trauma.  
September 2006 surgical records from the same institution 
indicate that the Veteran underwent a thoracic laminectomy 
for excision of an intradural cyst.  In addition, a September 
2006 MRI report from the Lexington VAMC indicates that the 
Veteran had mild degenerative changes in the lower cervical 
spine, posterior decompression at T6-7 and mild degenerative 
changes in the thoracic spine.  Thus, the Veteran has a 
current low back disability.

A review of the Veteran's STRs reveals that the Veteran 
frequently sought treatment for back pain.  The October 1979 
entrance examination report indicates that the Veteran 
reported having a history of a tumor, growth, cyst, or 
cancer, but that he had experienced no head injury, 
arthritis, broken bones or recurrent back pain; the Veteran 
was found to have a normal spine.  The STRs include an 
April 1980 x-ray of the spine without an accompanying report.  
In addition, the STRs indicate that in December 1980 the 
Veteran sought treatment for neck pain and in January 1982 
the Veteran sought treatment for back pain.  In February 
1982, the Veteran was treated for both neck and head pain the 
result of falling from a tree.  An x-ray revealed no 
abnormalities and the Veteran was found to be tender at C2-4 
and L1-3 and was diagnosed with a head injury.  In a follow 
up to the injury, a September 1982 x-ray report revealed no 
spinal fracture, but found a compression defect at T12-L1 
noted as a developmental defect and the Veteran was diagnosed 
with spina bifida occulta at S1.  The Veteran again sought 
treatment for back pain in December 1982, February 1983, and 
April 1983, and a February 1983 x-ray report indicates no 
abnormalities, but suggests some joint space narrowing at 
T10-12.  The March 1983 separation examination report 
indicates that the Veteran reported arthritis, broken bones, 
and recurrent back pain, but was found to have a normal 
spine.  

As noted above, in February 2009, the Veteran submitted a 
letter from a Dr. J. at E-Town Neurosurgery (the same 
physician who operated on the Veteran's spine in 2006) in 
which the physician opined that the Veteran's symptoms, 
particularly the degenerative changes and potentially the 
cyst, are as likely as not secondary to a traumatic fall.  
Dr. J. provided no explanation or rationale for his opinion.

In October 2006, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner took a detailed 
history and examined the Veteran.  The examiner diagnosed the 
Veteran with chronic myelopathy, status post arachnoid cyst 
of the thoracic spine.  The examiner opined that the 
Veteran's current condition was not the result of his 1983 
in-service injury.  The examiner reasoned that, because the 
onset of the condition was many years after service and that 
the Veteran performed heavy construction after service, the 
cyst was not etiologically post traumatic, but was a symptom 
of myelopathy.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Board finds that the VA examiner's opinion is probative 
and she provided a persuasive opinion wherein she did not 
relate a low back disability to his active military service.  
Although it is unclear whether the examiner reviewed the 
claims file, the examiner had an accurate medical history 
from the Veteran and undertook a detailed physical 
examination, including a back x-ray.  See Nieves-Rodriguez v. 
Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008) (the 
probative value of a medical opinion comes when it is 
factually accurate, fully articulated, and a sound reasoning 
is provided for the conclusion; not the mere fact that the 
claims file was reviewed).  Here, the examiner provided a 
sound reasoning for her conclusion that the Veteran's back 
disability was not related to his active military service and 
she attributed his disability to a developmental pathology or 
myelopathy that developed years after military service and 
was not of a post-traumatic nature.  In contrast, Dr. J. 
opined that the Veteran's condition was related to his in-
service injury without providing an explanation or a 
rationale for his conclusion.  Thus, the Board finds that the 
VA examiner's opinion is more persuasive and finds that a 
current low back disability is not attributable to his active 
military service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Additionally, the Board notes that there is no objective 
evidence that low back arthritis manifested itself to a 
compensable degree within one year of the Veteran's 
separation from military service.  The first evidence of 
record is the March 2005 MRI from Frankfort MRI Associates.  
Thus, service connection is not warranted for low back 
arthritis on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

The Board has considered the Veteran's written contentions, 
as well as those of his representative, with regard to the 
Veteran's claim of service connection.  While the Board does 
not doubt the sincerity of his belief that his low back 
disability is related to his active military service; as a 
lay person, without the appropriate medical training or 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as the diagnosis or etiology of a 
current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For the foregoing reasons, the Board finds that the claim of 
service connection for a low back disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for a low back disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


